           Case 2:20-cv-00811-GMN-EJY Document 10 Filed 05/29/20 Page 1 of 2


 1   AARON D. FORD
       Nevada Attorney General
 2   MICHELLE DI SILVESTRO ALANIS (Bar No. 10024)
       Supervising Senior Deputy Attorney General
 3   GERALD L. TAN (Bar No. 13596)
       Deputy Attorney General
 4   Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
 5   Las Vegas, NV 89101
     Telephone: (702) 486-3268
 6   Facsimile: (702) 486-3773
     E-Mail: malanis@ag.nv.gov
 7            gtan@ag.nv.gov

 8   Attorneys for Defendant

 9                                 UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   BYFORD “PETER” WHITTINGHAM, an                        CASE NO. 2:20-cv-00811-GMN-EFY
     individual,
12
                Plaintiff,
13                                                       STIPULATION AND ORDER EXTENDING
     vs.                                                   TIME TO ANSWER OR OTHERWISE
14                                                           RESPOND TO THE PLAINTIFF’S
     ATTORNEY GENERAL’S OFFICE, a                                   COMPLAINT
15   Corporation, DOES 1-50, inclusive and ROE
     CORPORATIONS 1-50, inclusive,                                    (FIRST REQUEST)
16
                Defendants.
17

18          Defendant, ATTORNEY GENERAL’S OFFICE, by and through their attorneys, AARON D.

19   FORD, Attorney General for the State of Nevada, MICHELLE DI SILVESTRO ALANIS, Supervising
20   Senior Deputy Attorney General, and GERALD L. TAN, Deputy Attorney General, and Plaintiff,
21   BYFORD “PETER” WHITTINGHAM, by and through his attorneys, JENNY L. FOLEY, ESQ.,
22   MARTA D. KURSHUMOVA, ESQ. and DANA SNIEGOCKI, ESQ. hereby stipulate pursuant to LR
23   IA 6-1, LR IA 6-2, to extend the time for Defendant to Answer or Otherwise Respond to Plaintiffs’
24   Complaint. This is the first request for an extension of time to file an answer or otherwise respond to
25   Plaintiffs’ Complaint.
26          Plaintiff filed his Complaint on May 5, 2020. Defendant was served with the Complaint on May
27   11, 2020. The current deadline for Defendant to answer or otherwise respond to the Complaint is June
28   1, 2020.



                                                  Page 1 of 2
           Case 2:20-cv-00811-GMN-EJY Document 10 Filed 05/29/20 Page 2 of 2


 1          This request is made because defense counsel was recently assigned to this matter and needs

 2   additional time to review the case and gather information to adequately and accurately respond to the

 3   Complaint. Additionally, defense counsel’s current caseload and pre-existing case deadlines and

 4   obligations do not allow enough time to respond to the Compliant. Further, additional time is needed

 5   due to the challenges presented by the current pandemic.

 6          The parties stipulate and agree through their respective counsel, that this Court grant Defendant

 7   a 30-day extension of time, up to and including July 1, 2020, to file an answer or otherwise respond to

 8   Plaintiff’s complaint.

 9   DATED: May 27, 2020.                                 DATED: May 27, 2020.

10
     AARON D. FORD                                        HKM Employment Attorneys. LLP
11   Attorney General                                     (

12
     By:    /s/ Michelle Di Silvestro Alanis              By:    /s/ Jenny L. Foley
13   Michelle Di Silvestro Alanis (Bar. No. 10024)        Jenny L. Foley, Esq. (Bar No. 9017)
     Supervising Senior Deputy Attorney General           Marta D. Kurshumova, Esq. (Bar No. 14728)
14   Gerald L.Tan (Bar No. 13596)                         Dana Sniegocki, Esq. (Bar No. 11715)
     Deputy Attorney General                              1785 E. Sahara Ave. Ste. 300
15   Attorneys for Defendant                              Las Vegas, NV 89104
                                                          (702)-805-8340
16                                                        Attorneys for Plaintiff
                                                          [Permission to sign electronically received in
17                                                        writing]
18

19
                                                          ORDER
20
                                                          IT IS SO ORDERED.
21

22                                                        _______________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
23

24                                                        DATED: May 29, 2020

25

26

27

28



                                                     Page 2 of 2
